DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 08/22/22 is acknowledged. Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 20140202393A1 issued to Robertson et al. in view of USPUB 2016122919 issued to Wagner et al. 
Regarding Claim 1, where Applicant seeks a net comprising cords joined in a net mesh, wherein each cord comprises one or more yarns, the yarns having a tenacity of at least 0.6 N/tex, measured according to ASTM D885M, and wherein the net has a mesh size of at least 8 mm, characterized in that the cords further comprise a polymeric resin, wherein the polymeric resin is a homopolymer or copolymer of ethylene and/or propylene, wherein the polymeric resin has a density as measured according to ISO1183-2004 in the range from 860 to 970 kg/m3, a melting temperature measured according to ASTM E794-06 in the range from 40 to 140° C. and a heat of fusion of at least 5 J/g measured according to ASTM E793-85; 
Robertson et al. discloses a net [fig.] 1) comprising cords (1) joined in a net mesh (fig. 1), wherein each cord (1) comprises one or more yarns (2), the yarns (2) having a tenacity of at least 0.6 N/tex [0023].
	Robertson et al/ do not explicitly teach that the net has a mesh size of at least 8 mm and that the cords further comprise a polymeric resin, wherein the polymeric resin is a homopolymer or copolymer of ethylene and/or propylene. 
	Said differences result in the technical effect of the net having a high strength. The problem to be solved by the present invention may therefore be regarded as to provide a net having an improved retention of strength after cleaning.  
	Applicant’s specification does not disclose any special effects resulting from the range of a mesh size as desired. Moreover, said range would result from a routine trial and error process and is therefore considered to be a normal design option, which the skilled artisan would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem posed. 
	Robertson et al further teach that the cords are impregnated with additional components [0034].  
	Wagner et al. teaches making fishing nets see [0018] having cords comprising a polymeric resin, wherein the polymeric resin is a homopolymer or copolymer of ethylene [0035], in order to achieve a high breaking strength [0009], [0013] and [0035].  A person having ordinary skill in the art before the effective filing date of the invention would have regarded a normal design option to include this feature in the net as shown by the teachings of Robertson et al. in order to solve the problem provide a net having an improved retention of strength after cleaning.  
	Regarding the requirements of the polymeric resin having a density as measured according to ISO1183-2004 in the range from 860 to 970 kg/m3, a melting temperature measured according to ASTM E794-06 in the range from 40 to 140° C. and a heat of fusion of at least 5 J/g measured according to ASTM E793-85; it is the position of the Office that the claimed resultant properties as desired in the aforesaid claims, would be inherent if not obvious to the nets of Robertson or Wagner et al. It is reasonable to presume so, as support for said presumption is found in the use of like materials and final end use).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Robertson or Wagner et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
	Regarding Claim 2, where Applicant seeks that the net according to claim 1 wherein the yarns of the cords comprise said polymeric resin; Applicant is directed to the teachings of Wagner et al. who teach a net wherein the yarns of the cords comprise said polymeric resin see Wagner et al 0035]). 
	Regarding Claim 3, where Applicant seeks that the net according to claim 1 wherein the cords are braids comprising at least three yarns; Applicant is directed to the teachings of Robertson at 0017 and Wagner at 0020 and 0037. 
	Regarding Claim 4, where Applicant seeks that the net according to claim 1 wherein the net is a knotless net; Applicant is directed the teachings of Robertson at 0020. 
	Regarding Claim 5, where Applicant seeks that the net according to claim 4 wherein the cords are joined in the net mesh by knotless inter-braiding; Applicant is directed to the teachings of Robertson at 0021. 
	Regarding Claim 6, where Applicant seeks that the net according to claim 1 wherein the yarns comprise filaments and/or staple fibers; Applicant is directed to the teachings of Robertson at 0024 and Wagner at 0020-0021.
	Regarding Claim 7, where Applicant seeks that the net according to claim 1 wherein the yarns comprise high performance polyethylene (HPPE) fibers; Applicant is directed to the teachings of Robertson et al at 0024 and Wagner et al at 0022. 
	Regarding Claim 8, where Applicant seeks that the net according to claim 1 wherein the cords comprise from 0.1 to 40 wt % of the polymeric resin, wherein wt % is the weight of polymeric resin per weight of yarn present in the cord; It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the weight % in the cord, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed weight % is critical and has unexpected results. In the present invention, one would have been motivated to optimize the weight motivated by the desire to create a suitably strong and flexible cord.
	Regarding Claim 9, where Applicant seeks that the net according to claim 1 wherein the cords of the net have a total yarn linear density in the range of from 1,000 to 100,000 dtex; Applicant is directed to the teachings of Robertson at 0029 and Wagner at 0022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 are rejected under 35 U.S.C. 101 because Claims 10 and 11 provide for “the use of” the net, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP